369 U.S. 150 (1962)
NEW YORK MOBILE HOMES ASSN. ET AL.
v.
STECKEL, SUPERVISOR OF THE TOWN OF CHILI, ET AL.
No. 609.
Supreme Court of United States.
Decided March 19, 1962.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
William L. Clay for appellants.
Louis J. Lefkowitz, Attorney General of New York, Paxton Blair, Solicitor General, and Ruth Kessler Toch, Assistant Solicitor General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE WHITTAKER took no part in the consideration or decision of this case.